Citation Nr: 0937147	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are two nexus opinions of record.  There is a VA 
Compensation and Pension Examination in October 2005.  There 
is also a private opinion set forth in a May 2006 letter.  To 
be sufficient, a medical opinion must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Here, neither opinion is sufficient.  

In the VA examination, the examiner reviewed the service 
treatment records and noted the Veteran's in-service noise 
exposure.  The examiner also noted the normal hearing tests 
in and after service as well as the use of hearing protection 
after service.  The examiner concluded that tinnitus was 
related to service and that bilateral hearing loss was not 
related to service.  No rationale was given.  The examiner 
gave no rationale to support why he believed hearing loss was 
not related to service.  The Board finds that this opinion is 
inadequate.  Without a medical analysis and rationale, the 
examiner's mere conclusion is not valuable in helping the 
Board understand how to weigh the opinion and decide the 
claim.  See Stefl, 21 Vet. App. at 124.  

Additionally, in the private opinion, there is no indication 
that the physician reviewed the service records.  Although 
the physician noted he treated the Veteran for many years, 
there is no indication what records of noise exposure, if 
any, were reviewed and there is also no rationale for his 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); See also 
Stefl supra. quoting Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (an opinion is adequate where it is based upon 
consideration of the veteran's prior medical history and 
examinations, and also describes the disability, if any, in 
sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one).  

In this case, the Board finds that both of these opinions are 
inadequate and not probative.  As such, the Board is unable 
to weight these two contrary opinions.  See Stefl v. 
Nicholson, 21 Vet. App. at 124 (stating that a medical 
opinion "must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions").  As neither medical opinion is probative, the 
Board finds that a remand is necessary to determine the 
etiology of the Veteran's current hearing loss.  

Further, in June 2006, the RO issued a Statement of the Case 
to the Veteran with the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) attached.  This 
was the last adjudication of the Veteran's claim.  Generally, 
VCAA notice must be given prior to the initial adjudication.  
In cases where, as here, notice was not provided prior to the 
initial adjudication, a timing problem can be cured by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, there was no 
subsequent adjudication after the Dingess notice was provided 
to the Veteran, therefore, the timing error was not cured.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  As such, a remand is 
necessary to cure this timing defect.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the Veteran and which portion VA will 
attempt to obtain on behalf of the Veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral hearing 
loss.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  The examiner should also 
provide a rationale for the opinion.  

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




